BYRNE, Chief Judge
(dissenting):
The military judge was correct when he held that the speedy trial clock under R.C. M. 707(a) did not begin to run until 1 May 1987 — the day that the appellant was personally informed and officially notified by the trial counsel of the preferred charges.
I

Informing the Accused of Charges and Speedy Trial Accountability: Long-Term Interrelationship

There are two significant events involved in this issue, both of which have their own separate significance but which have been interrelated for at least 28 years:
a. Informing the accused of the nature of the charges against him; and
b. The formal presentment of charges by the Government commencing speedy trial accountability.
A

Informing the Accused of the Nature of the Charges: Defense Preparation

Article 30(b) of the Uniform Code of Military Justice [hereinafter UCMJ] states:
Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges against him as soon as practicable.
Although it was apparently intended, while being drafted, as a “pretrial confinement” speedy trial provision, Article 30(b) was subsumed in the final version of the UCMJ by Article 10, UCMJ.1
The Presidential implementation of Article 30(b) in the Manual for Courts-Martial, United States, 1951 [hereinafter MCM, 1951] required the appellant’s immediate commander to inform the accused of the charges against him2 or, if not done by the immediate commander, by the officer exercising summary court-martial jurisdiction.3 *605If the case was referred to an Article 32 investigation, the investigating officer was required to inform the accused of the charges against him.4
Only after the investigation, and a referral decision, would charges be wholly or partially referred to a general court-martial.5 Practically speaking, charges were dropped or modified or additional charges added — often requiring the preferral of new charges.6 These procedural requirements for informing the accused of the nature of the charges were substantially incorporated in the Manual for Courts-Martial, United States, 1984 [hereinafter MCM, 1984].7
The case law interpreting Article 30(b) and the MCM’s implementation thereof preceding the MCM, 1984 thus remains viable and was certainly considered in drafting R.C.M. 308.
The primary purpose of Article 30(b) is to insure that the accused is given a reasonable period of time within which to prepare his defense.8 Failure to inform the accused of the charges only entitles the accused to a continuance for time to prepare for trial.9 Consequently, in interpreting Article 30’s requirement that the accused be informed of the charges against him “as soon as practicable,” the appellate courts applied a reasonable time standard between the time of preferral and advising the accused of charges.10
The failure to inform the accused of the charges prior to trial is not a jurisdictional defect and may be waived by a failure to object at trial.11 Of course, it would deprive the accused of a fundamental right to deny him a reasonable period of time to prepare his defense12 but the right to a continuance preserves this fundamental right.
Generally, when the courts have discussed Article 30(b) and its MCM implementation it was to discuss the prosecutorial discretion aspects thereof.13
The requirement that the commander “immediately” determine the disposition apparently was designed to preclude the saving up of charges, a concern reflected in the forerunner to the MCM, 195114 and condemned in case law.15 Strict sanctions in this area are warranted.16
B

The Formal Presentment of Charges by the Government Commencing Speedy Trial Accountability

The MCM, 1951 did not address speedy trial, apparently relying upon the statutory standards in the UCMJ. The military appeals courts, however, did fill that void. The Court of Military Appeals, at least as *606early as 1961, stated speedy trial accountability began upon the formal presentment of charges when the accused was not restrained prior to trial. United States v. Williams, 12 U.S.C.M.A. 81, 30 C.M.R. 81 (1961).
When the MCM, 1951 was revised in 1969, it considered, inter alia, the United States Court of Military Appeals decision in Williams in implementing a speedy trial paragraph within a new discussion chapter entitled Matters of Defense.17 Paragraph 215e of the Manual for Courts-Martial, United States, (1969) [hereinafter MCM, 1969] stated as follows:
An accused is entitled to be tried within a reasonable time after being placed under a restraint such as restriction, arrest, or confinement or after charges are preferred. See Article 10. If trial is unreasonably delayed, the accused is entitled upon timely motion to dismissal of the affected charges. Ordinarily, only the time after the inception of the accused’s restraint or after the preferring of charges is considered for this purpose, and any delay in preferring charges, if the accused has not been restrained, is considered only in connection with the statute of limitations.
The MCM chapter was advisory in the “substantive” area18 and two years after the MCM 1969 and ten years after Williams, 30 C.M.R. 81, the Court of Military Appeals in its landmark case of United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971) stated:
On a speedy trial issue, the Government’s accountability runs from the date the accused is restrained or from the date of the "formal presentment” of charges, whichever is earlier. United States v. Williams, 16 USCMA 589, 37 CMR 209 (1967), and United States v. Williams, 12 USCMA 81, 30 CMR 81 (1961).
(Emphasis supplied).
The Court of Military Appeals and this Court continued to state that the formal presentment of charges commenced the running of the speedy trial clock in cases where no pretrial restraint had been imposed on the accused.19
After R.C.M. 707(a) became effective in 1984, the judicial interpretations of the interrelationship and the difference between informing the accused of the nature of the offense and the formal presentment of charges by the Government commencing speedy trial accountability did not change.
The Analysis to R.C.M. 707(a) states that it is based on Standards 12-2.1 and 12-2.2 of the ABA Standards, Speedy Trial (1978). MCM, 1984 at A21-37. Standard 12-2.2(a) states, in pertinent part, that speedy trial accountability should commence running “from the date the charge is filed.” Footnote 10 of the Commentary to Standard 12-2.2(a) states that: “ ‘Charge’ means a written statement filed with a court which accuses a person of an offense and which is sufficient to support a prosecution; it may be an indictment.” (Emphasis supplied). The Commentary to Standard 12-2.1, at 12-14, further notes: “Rule 722(a) of the Uniform Rules of Criminal Procedure states that the period from information or indictment to trial should be no longer than four months.” (Emphasis supplied). An information is an accusation that a person committed a federal crime. It is signed by a U.S. Attorney. Albrecht v. United States, 273 U.S. 1, 47 S.Ct. 250, 71 L.Ed. 505 (1927). The military justice system’s equivalent of the federal information is the combination of the preferral/referral of charges. See generally Murphy, The Formal Pretrial Investigation, 12 Mil.L.Rev. 1 (1961); United States v. Allen, 5 U.S.C.M.A. 626, 640, 18 C.M.R. *607250, 264 (1955). The military equivalent of the federal indictment is composed of a number of evolutions: the Article 32 investigation; the preferral of charges; and the referral of charges.20

Consequently, formal presentment of charges by the Government commences speedy trial accountability under the very standards upon which R.C.M. 707(a) is based.

R.C.M. 308, in fact, substantially incorporated the prior MCM provisions and the prior case law regarding the requirement for informing the accused of the nature of the offense.21 It specifically provided, in R.C.M. 308(c):
Remedy: The sole remedy for violation of this rule is a continuance or recess of sufficient length to permit the accused to adequately prepare a defense, and no relief shall be granted upon a failure to comply with this rule unless the accused demonstrates that he has been hindered in the preparation of a defense.
In United States v. Gray, 21 M.J. 1020, 1024 (NMCMR 1986), a unanimous panel of this Court stated:
In contrast to the civilian federal practice regarding charge formalization, the first “formalization” of any charge under military court-martial procedure comes with charge preferral and notification thereof to the accused. See R.C.M. 307 and 308. This is so because any person subject to the UCMJ can prefer charges but such preferral does not signal the Government’s institution of formal charges.
Judge Cox of the United States Court of Military Appeals, concurring in the result in an opinion by Judge Sullivan which affirmed this Court on other grounds, reiterated a portion of this Court’s opinion in Gray as follows:
Judge Mitchell, writing for the Court of Military Review, made this important point which is worth repeating:
[T]he first “formalization” of any charge under military court-martial procedure comes with charge preferral and notification thereof to the accused. See R.C.M. 307 and 308. This is so because any person subject to the UCMJ can prefer charges but such preferral does not signal the Government’s institution of formal charges.
United States v. Gray, 26 M.J. 16, 22-23 (C.M.A.1988).
In United States v. Maresca, 26 M.J. 910 (NMCMR 1988), where counsel for the Government gave a copy of the preferred charges to the defense counsel on 27 May 1986 and, by doing so, “did not intend that by providing a copy to the defense counsel that the accused be notified,” a panel of this Court noted that the R.C.M. 707 clock began on 12 June 1986 when the Article 32 pretrial investigating officer notified him of the charges.
In Maresca, 26 M.J. at 915, this Court stated:
We reject the notion that delivery of the charge sheet to trial defense counsel in this case effected a proper notification of charges to the accused under R.C.M. 308. Speedy trial accountability does not begin until charges are formalized by notification to an accused under R.C.M. 308. See R.C.M. 707(a). Notification under the military speedy trial rules is of particular importance because of the fact that “any person subject to the UCMJ can prefer charges but such preferral does not signal the Government’s institution of formal charges.” United States v. Gray, 26 M.J. 16, 23 (C.M.A. 1988) (Cox, J., concurring). It is the act of notification that formally signals the Government’s institution of charges. Of necessity, such can only be accomplished by a formal act by the Government evincing the intent to prosecute and can*608not be reduced to an informal act of notice to a third-party whereby the Government simply relies on that person to inform the accused.
This Court then added a footnote to this paragraph as follows:
Because an accused is protected from the effects of excessive delay between the acts of preferral and notification by the provisions of R.C.M. 308, we can see no benefit to expanding the concept of notification to include notice to one other than the accused. Not only would an expansion of the notice rule encourage needless inquiries into exactly when an accused or his counsel or some other unspecified third party was “notified” about the charges preferred, but it would also add an unnecessary element of uncertainty into the otherwise mechanical provisions of R.C.M. 707. Additionally, such an expansive reading under the facts in this case would defeat the obvious intent of the President to remedy “pre-notice” delay via the prejudice oriented provisions of R.C.M. 308 rather than the mechanical dismissal rules embodied in Rule 707.
Footnote 5, id.
Thomas v. Edington, 26 M.J. 95 (C.M.A. 1988) is a per curiam, one and one-third page opinion, decided on 1 April 1988, by the United States Court of Military Appeals in response to a Petition for Extraordinary Relief in the Nature of a Writ of Mandamus and an Order to Show Cause issued by our Superior Court on 16 March 1988.
Block 12 of the Charge Sheet, DD Form 458, which indicates the date that an accused is "informed of the charges against him/her," has not been completed on the charge sheet before us, notwithstanding the requirement of R.C.M. 308, Manual for Courts-Martial, United States, 1984, that an accused shall be so “informed ...as soon as practicable." Art. 30(b), UCMJ, 10 U.S.C. s. 830(b).
Petitioner asserts that it is the policy of some commands of the Naval Service to ignore the plain statutory language of Article 30, which clearly and unequivocally provides that "the person accused shall be informed of the charges against him as soon as practicable" by the device of deliberately not notifying an accused of the charges until such time as the prosecution and the convening authority have made a decision to prosecute. It is alleged that this policy is designed to delay the trigerring mechanism of the speedy-trial requirements contained in R.C.M. 707(a), which demand that an accused be brought to trial within 120 days after “[n]otice to the accused of preferral of charges under R.C.M. 308.”
It is clear to us that R.C.M. 707, as promulgated by the President of the United States, must be read in conjunction with Article 30 and R.C.M. 308. It is also clear that the language “as soon as practicable” modifies and relates to the date charges are preferred— not to some later date such as the date that the convening authority makes a decision to prosecute. However, we need not decide this case based upon the alleged Navy policy.
The facts related in Thomas v. Edington are understandably sparse, given the nature of the situation (an extraordinary writ) and our responsibility as appellate courts to treat such petitions with dispatch. The summary of facts that are pertinent to the actual holding of the case are these:
On or about July 17, 1987, Charges I, II, and III were preferred against the accused. Thereafter, on or about September 2, 1987, Additional Charge I was preferred.
No other facts related in Thomas v. Edington are relevant to the holding22 in that case because the Court disposes of the case in this manner:
We conclude and hold that petitioner was “notified” of Charges I, II, and III on or before July 31,1987, and that more than 120 days elapsed prior to this trial, without legal justification for the delay.
The Court, after dismissing the charges, then stated:
We do not base our decision upon constitutional notions of speedy trial, but simply upon the plain language of R.C.M. 707 and 308; Article 30 of the Uniform Code of Military Justice; and the undisputed facts of this case — that petitioner, indeed, received actual “notice” of the charges against him.
Thomas v. Edington, 26 M.J. at 95-96.
II

Analysis

In 1961, the United States Court of Military Appeals, when looking for an event *609which was a parallel to the civilian standard looked towards the preferral of charges. But, where Government accountability for speedy trial in a civilian criminal trial only began when the Government had made a decision to prosecute, military preferral could be done by anyone subject to the UCMJ, who may, or may not be, acting in a government capacity.23 Consequently, when the Court of Military Appeals looked towards preferral as a time to determine the Government’s accountability, it added the words formal presentment of charges by the Government. This meant that, at least since 1961 to the present, in situations where a suspect has not been restrained prior to trial, separate standards would be looked at in determining if he or she has been informed of the nature of the charges and afforded a speedy trial.
As this has been the approach of our Courts in this area for over a quarter of a century, it is fair to presume the drafters of the MCM 1984 considered the prior case law in drafting R.C.M. 707(a). Further, the ABA Standards, Speedy Trial (1978), and the Uniform Rules of Criminal Procedure (referred to within the Standards), upon which the drafters stated they relied, start the Government’s accountability for a speedy trial when the Government institutes formal charges. Indeed, any other interpretation of RCM 707(a) would result in inappropriate dismissals in the trial of those cases in which careful handling is mandatory: the most serious and difficult cases tried within the military justice system. I will not assume that the drafters of the MCM, 1984 planted seeds of unreasonableness that will result in a “bitter harvest” of dismissals.
Dismissals under such circumstances are an unconscionable penalty to pay for dictum in Thomas v. Edington, 26 M.J. at 96, especially if in issuing its per curiam opinion the Court intended its dicta to be “unexceptional.” See George, Judicial Opinion Writing Handbook, 103 (2nd ed. 1986). Stating that R.C.M. 707 “must be read in conjunction with Article 30 and R.C.M. 308,” Thomas v. Edington, 26 M.J. at 95, is nothing new. They are already interrelated. Further, stating that “as soon as practicable” relates to the date charges are preferred is also nothing new. Further, we are not addressing a situation in which there was a demand for a speedy trial, or in which there is any prejudice to the accused. There is no unreasonable prepreferral delay in this case. See United States v. Marion, 404 U.S. 307, 92 S.Ct. 455, 30 L.Ed.2d 468 (1971); United States v. Lovasco, 431 U.S. 783, 97 S.Ct. 2044, 52 L.Ed.2d 752 (1977).
R.C.M. 707(a) is an Executive Order of the President. The President could only have implemented R.C.M. 707(a) with the intention that it would continue to permit the system to function speedily but not with such dispatch that the accused who commits the more serious offenses within the system would receive a windfall: dismissal of charges under standards so stringent that justice would not prevail.
A suspect has Constitutional and statute of limitations protections which are available when he or she is not in pretrial restraint. R.C.M. 707(a) offers, in different language, precisely the ideal contained in Rule 722(a) of the Uniform Rules of Criminal Procedure: that is, the period from information or indictment to trial should be no longer than four months. The threshold of justifiable interest for any military member being entitled to any further expanded interpretation of R.C.M. 707(a) is nonexistent. Only when the Government has determined to prosecute a case does the suspect become entitled to a speedy trial in nonrestraint situations. This is fair both for the Government and the accused.
Ill

Conclusion

In this case, when the accused’s defense counsel was provided a copy of the charges *610pursuant to an anticipated Article 32 investigation (which the accused eventually waived), trial counsel may well have complied with Article 30(b) and R.C.M. 308 for this did permit defense preparation for a possible trial. But, sending a case to an Article 32 investigation is a decision to investigate, not to prosecute. There was no formal presentment of charges which signalled the Government’s decision to prosecute until May 1, 1987.
I would affirm the findings and sentence as approved on review below.
Judge MeLERAN took no part in the consideration or decision of this case.

. Compare Index and Legislative History, Uniform Code of Military Justice, at 981 with Article 30(b) and Article 10, UCMJ.


. Paragraph 32/(1), MCM, 1951.


. Paragraph 33c, MCM, 1951.


. Paragraph 34, MCM 1951.


. Paragraph 35, MCM 1951.


. Paragraph 32, MCM 1951.


. Discussion, R.C.M. 306(c). United States v. Leonard, 20 M.J. 589, 592 (NMCMR 1985), Coughlin, Judge (dissenting).


. United States v. Stebbins, 33 C.M.R. 677, 680 (CGBR 1963); cf. R.C.M. 308(c).


. Id. A continuance was also the remedy prescribed by the Articles of War, the forerunner to the UCMJ, for a failure to provide the accused with a copy of the charges. Article 46(c), Articles of War.


. See United States v. Stebbins, 33 C.M.R. at 680.


. United States v. Moore, 6 M.J. 644 (NCMR 1978).


. United States v. Clay, 1 U.S.C.M.A. 74, 77, 1 C.M.R. 74, 77 (1951).


. United States v. Ezell, 6 M.J. 307, 317 (C.M.A. 1979); United States v. Hawthorne, 7 U.S.C.M.A. 286, 290 (1956), 22 C.M.R. 76, 80 (1956); United States v. Kirsch, 15 U.S.C.M.A. 84, 35 C.M.R. 56 (1964); United States v. Hooks, 2 M.J. 502 (ACMR 1976); United States v. Duncan, 46 C.M.R. 1031 (NCMR 1972); United States v. Rivera, 45 C.M.R. 582 (ACMR 1972); United States v. Kirsch, 34 C.M.R. 553 (ACMR 1963), aff'd 35 C.M.R. 56 (C.M.A.1964); United States v. Newman, 9 C.M.R. 604 (NCMR 1953).


. Paragraph 26, MCM, U.S. Army, 1949.


. See e.g., United States v. Ortego, 37 C.M.R. 691 (ABR 1967).


. Id.


. Analysis of Contents, Manual for Courts-Martial, United States, 1969 Revised Edition, DA Pam. No. 27-2, July, 1970, at 29-3.


. See id. at 29-1; United States v. Smith, 13 U.S.C.M.A. 105, 32 C.M.R. 105 (1962).


. See United States v. Ward, 1 M.J. 21, 23-24 (C.M.A.1975). ("presentment of formal charge”); United States v. Kama, 47 C.M.R. 838, 846 (NCMR 1972); United States v. Clay, 48 C.M.R. 334, 336 (NCMR 1973) ("formal presentment of charges”); and United States v. Rachels, 4 M.J. 697, 698 (NCMR 1977).


. Any similarity between this discussion comparing military and federal procedure and the discussion regarding Rule 7 of the Federal Rules of Criminal Procedure in the Comparative Analysis, Federal Rules of Criminal Procedure and Military Practice and Procedure, Committee on Criminal Justice and the Military, Section of Criminal Justice, American Bar Association, 14-15 (1982) is no coincidence, as the undersigned authored that analysis.


. See Analysis, Appendix 21, Manual for Courts-Martial, United States, 1984, at A21-20.


. In dictum, the Court stated:


. The power of anyone subject to the UCMJ to prefer charges is a unique, beneficial force in our system, which, while not often used in practice, enables the system to right itself in a great variety of unique situations: "whistle-blowing;" to counteract administrative paralysis in highly publicized cases; and other situations in which the military justice system requires flexibility to prevent injustice.